DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 11/19/2021 is acknowledged.
Claims 12-19 and 32-39 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/19/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7-9, 11, 20 and 27-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al. (US 2017/0302872 A1).

Regarding claim 20 Tanaka et al. (hereafter referred as Tanaka) teaches an imaging system (Tanaka, Fig. 1), comprising: 
a pixel array (Tanaka, Fig. 2, Pixel Array Unit 21, Paragraph 0058, Fig. 19, Paragraph 0333), including: 
a plurality of pixel cells arranged into rows and columns, wherein each of the plurality of pixel cells is configured to generate a respective image signal in response to incident light (Tanaka, Figs. 4 and 19, Pixel unit 41, Paragraph 0058 and 0088), wherein each of the pixel cells of the plurality of pixel cells includes: 
a plurality of photodiodes configured to generate image charge in response to the incident light (Tanaka, Figs. 4 and 19, PD 61, Paragraph 0088); 
a first floating diffusion coupled to receive the image charge generated by the plurality of photodiodes (Tanaka, Fig. 4, FDs 67 and 68, Paragraph 0114); 
a source follower transistor coupled to the first floating diffusion to generate the respective image signal in response to the image charge in the first floating diffusion (Tanaka, Fig. 4, amplification transistor 65, Paragraph 0110 and 0119); and 
a first row select transistor coupled to the source follower transistor to output the respective image signal of said each of the pixel cells (Tanaka, Fig. 4, selection transistor 66, Paragraph 0119, Fig. 19, selection transistor 66); and 
a plurality of column bitlines including a first column bitline (Tanaka, Figs. 18-19, VSL 422n-1 and VSL 42’2n-1 are the first column bit line.) and a second column bitline 2n is the second column bit line.), wherein the plurality of pixel cells are organized into a plurality of columns of pixel cells including a first column of pixel cells and a second column of pixel cells (Tanaka, Figs. 3 and 18-19, Paragraph 0069), wherein each of the first row select transistors of the pixel cells of the first column of pixel cells is coupled to the first column bitline (Tanaka, Fig. 19, Row select transistor 662n-1 of the first column of pixel cells (Pixel unit 41m,2n-1) is connected to the first column bitline (VSL 422n-1 and VSL 42’2n-1).), wherein each of the first row select transistors of the pixel cells of the second column of pixel cells is coupled to the second column bitline (Tanaka, Fig. 19, Row select transistor 662n of the second column of pixel cells (Pixel unit 41m,2n) is connected to the second column bitline (VSL 422n).), and 
wherein each of the pixel cells of the second column of pixel cells further comprises a second row select transistor (Tanaka, Fig. 19, selection transistor 66’2n, Paragraph 0337) coupled to the source follower transistor to output the respective image signal of said each of the pixel cells of the second column of pixel cells, wherein each of the second row select transistors of the second column of pixel cells is coupled to the first column bitline (Tanaka, Fig. 19, second select transistor 66’2n of the second column of pixel cells (Pixel unit 41m,2n) is connected to the first column bitline (VSL 422n-1 and VSL 42’2n-1).); 
control circuitry coupled to the pixel array to control operation of the pixel array (Tanaka, Fig. 2, Row Control Unit 22, Paragraph 0060); and 
readout circuitry coupled to the pixel array to readout image data from the pixel array (Tanaka, Fig. 2, column processor 23 and column control unit 24, Paragraph 0061-0062).


Regarding claim 27, Tanaka teaches the imaging system of claim 20 (see claim 20 analysis), wherein each of the plurality of pixel cells further comprises a reset transistor coupled between a voltage supply and the first floating diffusion (Tanaka, Fig. 4, Reset transistor 63/64, Paragraph 0098).
Claim 7 is rejected for the same reason as claim 27.	

Regarding claim 28, Tanaka teaches the imaging system of claim 20 (see claim 20 analysis), wherein each one of the column bitlines is further coupled to a respective column analog to digital converter (ADC) to convert the image signal on said each one of the column bitlines to a corresponding digital image signal (Tanaka, Figs. 3 and 18, ADC 52, Paragraph 0080).
Claim 8 is rejected for the same reason as claim 28.

Regarding claim 29, Tanaka teaches the imaging system of claim 20 (see claim 20 analysis), wherein the plurality of photodiodes included in each of the pixel cells of the plurality of pixel cells includes 8 photodiodes organized into a 2x4 arrangement (Tanaka, Figs. 4 and 18-19).
Claim 9 is rejected for the same reason as claim 29.

.

Claim(s) 1-4, 7-11, 20-24 and 27-31 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ashitani et al. (US 2021/0067726 A1).

Regarding claim 20, Ashitani et al. (hereafter referred as Ashitani) teaches an imaging system (Ashitani, Fig. 1), comprising: 
a pixel array (Ashitani, Figs. 1, 10-12), including: 
a plurality of pixel cells (Ashitani, Figs. 10-12, pixel unit 30) arranged into rows and columns, wherein each of the plurality of pixel cells is configured to generate a respective image signal in response to incident light (Ashitani, Paragraph 0061), wherein each of the pixel cells of the plurality of pixel cells includes: 
a plurality of photodiodes configured to generate image charge in response to the incident light (Ashitani, Fig. 10 photodiode 21, Paragraph 0061); 
a first floating diffusion coupled to receive the image charge generated by the plurality of photodiodes (Ashitani, Fig. 10, Floating diffusion FD, Paragraph 0075); 
a source follower transistor coupled to the first floating diffusion to generate the respective image signal in response to the image charge in the first floating diffusion (Ashitani, Fig. 10, amplification transistor 24, Paragraph 0078); and 

a plurality of column bitlines (Ashitani, Figs. 10-12, vertical signal lines 32) including a first column bitline (Ashitani, Figs. 11-12, A first column bitline is a VSL 32 of a first column of pixel cells.) and a second column bitline (Ashitani, Figs. 11-12, A second column bitline is a VSL 32 of a second column of pixel cells.), wherein the plurality of pixel cells are organized into a plurality of columns of pixel cells including a first column of pixel cells and a second column of pixel cells (Ashitani, Figs. 11-12, Paragraph 0100-0102), wherein each of the first row select transistors of the pixel cells of the first column of pixel cells is coupled to the first column bitline (Ashitani, Figs. 10-12, Selection transistor 25 of pixel cells of the first column output signals to the first column bitline.), wherein each of the first row select transistors of the pixel cells of the second column of pixel cells is coupled to the second column bitline (Ashitani, Figs. 10-12, Selection transistor 25 of pixel cells of the second column output signals to the second column bitline.), and 
wherein each of the pixel cells of the second column of pixel cells further comprises a second row select transistor (Ashitani, Figs. 10-12, Connection Transistor 26) coupled to the source follower transistor to output the respective image signal of said each of the pixel cells of the second column of pixel cells, wherein each of the second row select transistors of the second column of pixel cells is coupled to the first column bitline (Ashitani, Figs. 10-12, Paragraph 0101 and 0103); 

readout circuitry coupled to the pixel array to readout image data from the pixel array (Ashitani, Fig. 1, Column Processing Unit 13, Paragraph 0066).
Claim 1 is rejected for the same reasons as claim 20.

Regarding claim 21, Ashitani teaches the imaging system of claim 20 (see claim 20 analysis), further comprising function logic coupled to the readout circuitry to store the image data readout from the pixel array (Ashitani, Fig. 22, DSP 53 and/or Frame memory 54, Paragraphs 0147-0148).

Regarding claim 22, Ashitani teaches the imaging system of claim 20 (see claim 20 analysis), wherein the image signals received from the first column of pixel cells through the first row select transistors of the first column of pixel cells are coupled to be binned with the image signals received from the second column of pixel cells through the second row select transistors of the second column of pixel cells (Ashitani, Fig. 11-12, Paragraphs 0101-0102, Fig. 13, Paragraphs 0107-0110).
Claim 2 is rejected for the same reasons as claim 22.

Regarding claim 23, Ashitani teaches the imaging system of claim 20 (see claim 20 analysis), wherein each of the pixel cells of the first column of pixel cells further comprises a second row select transistor (Ashitani, Figs. 10-12, Connection Transistor 26) coupled to the source follower transistor to output the respective image signal of 
Claim 3 is rejected for the same reasons as claim 23.

Regarding claim 24, Ashitani teaches the imaging system of claim 23 (see claim 23 analysis), wherein the image signals received from the second column of pixel cells through the second row select transistors of the second column of pixel cells are coupled to be binned with the image signals received from the first column of pixel cells through the second row select transistors of the first column of pixel cells (Ashitani, Figs. 10-13, Connection Transistor 26, Paragraph 0105-0108).
Claim 4 is rejected for the same reasons as claim 24.

Regarding claim 27, Ashitani teaches the imaging system of claim 20 (see claim 20 analysis), wherein each of the plurality of pixel cells further comprises a reset transistor coupled between a voltage supply and the first floating diffusion (Ashitani, Fig. 10, reset transistor 23, Paragraph 0077).
Claim 7 is rejected for the same reason as claim 27.	

Regarding claim 28, Ashitani teaches the imaging system of claim 20 (see claim 20 analysis), wherein each one of the column bitlines is further coupled to a respective column analog to digital converter (ADC) to convert the image signal on said each one 
Claim 8 is rejected for the same reason as claim 28.

Regarding claim 29, Ashitani teaches the imaging system of claim 20 (see claim 20 analysis), wherein the plurality of photodiodes included in each of the pixel cells of the plurality of pixel cells includes 8 photodiodes organized into a 2x4 arrangement (Ashitani, Figs.10-12).
Claim 9 is rejected for the same reason as claim 29.

Regarding claim 30, Ashitani teaches the imaging system of claim 29 (see claim 29 analysis), wherein the 2x4 arrangement of photodiodes of a first pixel cell of the first column of pixel cells and the 2x4 arrangement of photodiodes of a corresponding pixel cell of the second column of pixel cells are configured to detect light having a same color (Ashitani, Figs. 10-12, A first pixel cell of the first column and a corresponding pixel cell of the second column are both configured to detect green, red and blue. That is, while not all photodiodes in the 2x4 arrangement are the same color, the 2x4 arrangement of photodiodes are configured to detect light having the same color.) to provide a 16C binned image signal through the first row select transistor of said first pixel cell of the first column of pixel cells and the second row select transistor of said corresponding pixel cell of the second column of pixel cells to the first column bitline (Ashitani, Figs. 11-12, Signals from 16 photodiodes are binned through activation of the first row select transistor and second row select transistor. The signals from two 
Claim 10 is rejected for the same reasons as claim 30.

Regarding claim 31, Ashitani teaches the imaging system of claim 30 (see claim 30 analysis), wherein the 2x4 arrangement of photodiodes includes two 2x2 arrangements of photodiodes (Ashitani, Figs. 10-11).

Regarding claim 11, Ashitani teaches the pixel array of claim 9 (see claim 9 analysis), wherein the 2x4 arrangement of photodiodes includes two 2x2 arrangements of photodiodes (Ashitani, Figs. 10-12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5-6 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2017/0302872 A1) in view of Takatsuka et al. (US 2020/0053309 A1).

Regarding claim 25, Tanaka teaches the imaging system of claim 20 (see claim 20 analysis). However, Tanaka does not teach wherein each of the plurality of pixel cells further comprises: a second floating diffusion; and a dual conversion gain (DCG) transistor coupled between the first floating diffusion and the second floating diffusion, wherein said each of the plurality of pixel cells is configured to be in high conversion gain (HCG) mode when the DCG transistor is turned off, and wherein said each of the plurality of pixel cells is configured to be in low conversion gain (LCG) mode when the DCG transistor is turned on.
In reference to Takatsuka et al. (hereafter referred as Takatsuka), Takatsuka teaches wherein each of a plurality of pixel cells (Takatsuka, Fig. 9) further comprises: 
a second floating diffusion (Takatsuka, Fig. 9, Connection between FD transistor 25 and capacitance 26, Paragraph 0062); and 
a dual conversion gain (DCG) transistor (Takatsuka, Fig. 9, FD transistor 25) coupled between a first floating diffusion (Takatsuka, Fig. 9, FD) and the second floating diffusion, wherein said each of the plurality of pixel cells is configured to be in high conversion gain (HCG) mode when the DCG transistor is turned off (Takatsuka, Paragraph 0068, In HG (High Gain) state, the transistor is off.), and wherein said each of the plurality of pixel cells is configured to be in low conversion gain (LCG) mode when 
These arts are analogous since they are both related to image sensors with pixel units having multiple photodiodes. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Tanaka with the second floating diffusion and dual conversion gain (DCG) transistor as seen in Takatsuka to improve a dynamic range of a pixel (Takatsuka, Paragraphs 0003-0004).
Claim 5 is rejected for the same reason as claim 25.

Regarding claim 26, the combination of Tanaka and Takatsuka teaches the imaging system of claim 25 (see claim 25 analysis), wherein the pixel array further comprises an electrical connection between the second floating diffusion of each of the pixel cells of the first column of pixel cells and the second floating diffusion of each corresponding one of the pixel cells of the second column of pixel cells (Tanaka, Fig. 18-19, Takatsuka, Fig. 9, The second floating diffusion of the pixel cells of the first column is connected to the second floating diffusion of the pixel cells of the second column through the source follower transistors and select transistors of the pixel cells.). 
Claim 6 is rejected for the same reasons as claim 26.

Claim 5-6 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashitani et al. (US 2021/0067726 A1) in view of Takatsuka et al. (US 2020/0053309 A1).

In reference to Takatsuka et al. (hereafter referred as Takatsuka), Takatsuka teaches wherein each of a plurality of pixel cells (Takatsuka, Fig. 9) further comprises: 
a second floating diffusion (Takatsuka, Fig. 9, Connection between FD transistor 25 and capacitance 26, Paragraph 0062); and 
a dual conversion gain (DCG) transistor (Takatsuka, Fig. 9, FD transistor 25) coupled between a first floating diffusion (Takatsuka, Fig. 9, FD) and the second floating diffusion, wherein said each of the plurality of pixel cells is configured to be in high conversion gain (HCG) mode when the DCG transistor is turned off (Takatsuka, Paragraph 0068, In HG (High Gain) state, the transistor is off.), and wherein said each of the plurality of pixel cells is configured to be in low conversion gain (LCG) mode when the DCG transistor is turned on (Takatsuka, Paragraph 0069, In LG (Low Gain) state, the transistor is on.).
These arts are analogous since they are both related to image sensors with pixel units having multiple photodiodes. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to 
Claim 5 is rejected for the same reason as claim 25.

Regarding claim 26, the combination of Ashitani and Takatsuka teaches the imaging system of claim 25 (see claim 25 analysis), wherein the pixel array further comprises an electrical connection between the second floating diffusion of each of the pixel cells of the first column of pixel cells and the second floating diffusion of each corresponding one of the pixel cells of the second column of pixel cells (Ashitani, Fig. 10-12, Takatsuka, Fig. 9, The second floating diffusion of the pixel cells of the first column is connected to the second floating diffusion of the pixel cells of the second column through the source follower transistors and select transistors of the pixel cells.). 
Claim 6 is rejected for the same reasons as claim 26.

Claim 1, 9-11, 20 and 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishiwata (US 2011/0273597 A1) in view of Ashitani et al. (US 2021/0067726 A1).

Regarding claim 20, Ishiwata teaches an imaging system (Ishiwata, Fig. 1), comprising: 
a pixel array (Ishiwata, Figs. 2 and 15-16), including: 

a plurality of photodiodes configured to generate image charge in response to the incident light (Ishiwata, Fig. 16, photodiode 21); 
a first floating diffusion coupled to receive the image charge generated by the plurality of photodiodes (Ishiwata, Fig. 16, floating diffusion FD, Paragraph 0231); 
a source follower transistor coupled to the first floating diffusion to generate the respective image signal in response to the image charge in the first floating diffusion (Ishiwata, Fig. 16, amplification transistor 23, Paragraph 0135); and 
a first row select transistor coupled to the source follower transistor to output the respective image signal of said each of the pixel cells (Ishiwata, Fig. 16, selection transistor 24, Paragraph 0138); and 
a plurality of column bitlines including a first column bitline (Ishiwata, Fig. 16, right vertical signal line 27) and a second column bitline (Ishiwata, Fig. 16, right vertical signal line 27), wherein the plurality of pixel cells are organized into a plurality of columns of pixel cells including a first column of pixel cells and a second column of pixel cells, wherein each of the first row select transistors of the pixel cells of the first column of pixel cells is coupled to the first column bitline, wherein each of the first row select transistors of the pixel cells of the second column of pixel cells is coupled to the second column bitline (Ishiwata, Fig. 16, Paragraph 0234), and 

readout circuitry coupled to the pixel array to readout image data from the pixel array (Ishiwata, Fig. 2, Column Circuit 14).
However, Ishiwata does not teach wherein each of the pixel cells of the second column of pixel cells further comprises a second row select transistor coupled to the source follower transistor to output the respective image signal of said each of the pixel cells of the second column of pixel cells, wherein each of the second row select transistors of the second column of pixel cells is coupled to the first column bitline. 
In reference to Ashitani, Ashitani teaches a pixel array (Ashitani, Figs. 1, 10-12), including: 
a plurality of pixel cells (Ashitani, Figs. 10-12, pixel unit 30) arranged into rows and columns, wherein each of the plurality of pixel cells is configured to generate a respective image signal in response to incident light (Ashitani, Paragraph 0061), wherein each of the pixel cells of the plurality of pixel cells includes: 
a plurality of photodiodes configured to generate image charge in response to the incident light (Ashitani, Fig. 10 photodiode 21, Paragraph 0061); 
a first floating diffusion coupled to receive the image charge generated by the plurality of photodiodes (Ashitani, Fig. 10, Floating diffusion FD, Paragraph 0075); 
a source follower transistor coupled to the first floating diffusion to generate the respective image signal in response to the image charge in the first floating diffusion (Ashitani, Fig. 10, amplification transistor 24, Paragraph 0078); and 

a plurality of column bitlines (Ashitani, Figs. 10-12, vertical signal lines 32) including a first column bitline (Ashitani, Figs. 11-12, A first column bitline is a VSL 32 of a first column of pixel cells.) and a second column bitline (Ashitani, Figs. 11-12, A second column bitline is a VSL 32 of a second column of pixel cells.), wherein the plurality of pixel cells are organized into a plurality of columns of pixel cells including a first column of pixel cells and a second column of pixel cells (Ashitani, Figs. 11-12, Paragraph 0100-0102), wherein each of the first row select transistors of the pixel cells of the first column of pixel cells is coupled to the first column bitline (Ashitani, Figs. 10-12, Selection transistor 25 of pixel cells of the first column output signals to the first column bitline.), wherein each of the first row select transistors of the pixel cells of the second column of pixel cells is coupled to the second column bitline (Ashitani, Figs. 10-12, Selection transistor 25 of pixel cells of the second column output signals to the second column bitline.), and 
wherein each of the pixel cells of the second column of pixel cells further comprises a second row select transistor (Ashitani, Figs. 10-12, Connection Transistor 26) coupled to the source follower transistor to output the respective image signal of said each of the pixel cells of the second column of pixel cells, wherein each of the second row select transistors of the second column of pixel cells is coupled to the first column bitline (Ashitani, Figs. 10-12, Paragraph 0101 and 0103).

Claim 1 is rejected for the same reasons as claim 20.

Regarding claim 29, the combination of Ishiwata and Ashitani teaches the imaging system of claim 20 (see claim 20 analysis), wherein the plurality of photodiodes included in each of the pixel cells of the plurality of pixel cells includes 8 photodiodes organized into a 2x4 arrangement (Ashitani, Figs.10-12).
Claim 9 is rejected for the same reason as claim 29.

Regarding claim 30, the combination of Ishiwata and Ashitani teaches the imaging system of claim 29 (see claim 29 analysis), wherein the 2x4 arrangement of photodiodes of a first pixel cell of the first column of pixel cells and the 2x4 arrangement of photodiodes of a corresponding pixel cell of the second column of pixel cells are configured to detect light having a same color to provide a 16C binned image signal through the first row select transistor of said first pixel cell of the first column of pixel cells and the second row select transistor of said corresponding pixel cell of the second column of pixel cells to the first column bitline (Ishiwata, Figs. 15-16, Paragraphs 0233-
Claim 10 is rejected for the same reasons as claim 30.

Regarding claim 31, the combination of Ishiwata and Ashitani teaches the imaging system of claim 30 (see claim 30 analysis), wherein the 2x4 arrangement of photodiodes includes two 2x2 arrangements of photodiodes (Ashitani, Figs. 10-11).

Regarding claim 11, the combination of Ishiwata and Ashitani teaches the pixel array of claim 9 (see claim 9 analysis), wherein the 2x4 arrangement of photodiodes includes two 2x2 arrangements of photodiodes (Ashitani, Figs. 10-12).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WESLEY J CHIU/           Examiner, Art Unit 2698                                                                                                                                                                                             
/JAMES M HANNETT/           Primary Examiner, Art Unit 2698